Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 29, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
  147749 & (15)(16)                                                                                         Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
  ROBERT FORSYTHE, M.D.,                                                                                               Justices
           Plaintiff-Appellee,
  v                                                                  SC: 147749
                                                                     COA: 311917
                                                                     Allegan CC: 10-046805-NH
  ALLEGAN GENERAL HOSPITAL,
           Defendant,
  and
  CHRISTINA S. PREUSZ, M.D.,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the motion for immediate consideration of the motion for
  stay is GRANTED. The motion for stay is DENIED. The application for leave to appeal
  the August 20, 2013 order of the Court of Appeals is considered, and it is DENIED,
  because we are not persuaded that the questions presented should now be reviewed by
  this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 29, 2014
         d0122
                                                                                Clerk